PRATT, J.
The verdict substantially gave plaintiff all that he claimed, and made slight, if any, allowance for the deficiencies in execution of the building contract which were many and practically undisputed. It is therefore impossible to sustain the verdict of the jury to its full extent. Giving all proper effect to the plaintiff’s testimony and to the verdict, we are of opinion that the sum of $1,694 should be deducted from the verdict, or, in the alternative, a new trial be granted. The plaintiff may elect between such modification and a new trial. In case he elects to accept the modification, the allowance of 5 per cent, upon $1,694 will also be deducted from the judgment, which, as thus modified, is affirmed, without costs of appeal; otherwise judgment reversed, and new trial granted, costs to abide event.